 1
                                                             Honorable Ronald B. Leighton
 2
                                                              Honorable David W. Christel
 3

 4

 5

 6
                         IN THE UNITED STATES DISTRICT COURT
 7                     FOR THE WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 8

 9
     CALVIN MALONE,                                )
10                                                 )
                         Plaintiff,                )    NO. 3:16-CV-05284-RBL-DWC
11                                                 )
           vs.                                     )    ORDER CHANGING NAMES
12                                                 )
     MARK STRONG and BILL VAN HOOK,                )
13                                                 )
                         Defendants.               )
14
                                                   )
15

16          THIS MATTER having come on before this Court on the stipulated motion of

17   the parties for an order correcting the caption and changing the name of (1) Dale

18   Eldon Pittman to Adel Ellen Pittman and (2) Kenneth Alvern Haller, Jr. to Nikki Ann
19
     Iverson; the Court having determined that the request is justified and appropriate,
20
     and the Court deeming itself fully advised in this matter, NOW, THEREFORE, it is
21
     hereby
22
     **
23
     **
24
     **
25

      ORDER CHANGING NAMES - 1                          HESTER LAW GROUP, INC., P.S.
                                                        1008 SOUTH YAKIMA AVENUE, SUITE 302
                                                            TACOMA, WASHINGTON 98405
                                                                   (253) 272-2157
            ORDERED that the caption shall be corrected to reflect the change in name
 1
     of (1) Dale Eldon Pittman to Adel Ellen Pittman and (2) Kenneth Alvern Haller, Jr. to
 2

 3   Nikki Ann Iverson.

 4          DATED this 19th day of December, 2018.


                                              A
 5

 6
                                              David W. Christel
 7                                            United States Magistrate Judge

 8

 9   Presented by:
10
     HESTER LAW GROUP, INC., P.S.
     Attorneys for Plaintiffs
11

12
     By:    /s/ Casey M. Arbenz
13          Casey M. Arbenz
            WSB #40581
14
     ROBERT W. FERGUSON
15   Attorney General
     Attorneys for Defendants Strong & Van Hook
16

17

18   By:    /s/ Craig B. Mingay
            Craig B. Mingay
19          Assistant Attorney General
            WSBA #45106
20

21

22

23

24

25

      ORDER CHANGING NAMES - 2                          HESTER LAW GROUP, INC., P.S.
                                                        1008 SOUTH YAKIMA AVENUE, SUITE 302
                                                            TACOMA, WASHINGTON 98405
                                                                   (253) 272-2157
